UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 0-16097 98-0079697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2860 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* * The registrant has not yet been phased into the interactive data requirements. o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 24,359,344 outstanding shares of Common Stock as of November 12, 2010. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No Table of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosure about Market Risk 19 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Removed and Reserved 21 Item 5 Other Information 21 Item 6 Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 Exh. 31.1 Certification 24 Exh. 31.2 Certification 25 Exh. 32.1 Certification 26 Exh. 32.2 Certification 27 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Golden River Resources Corporation (“Golden River Resources” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of September 30, 2010, the results of its consolidated operations for the three month periods ended September 30, 2010 and September 30, 2009 and for the cumulative period July 1, 2002 (inception of exploration activities) through September 30, 2010, and the changes in its consolidated cash flows for the three month periods ended September 30, 2010 and September 30, 2009 and for the cumulative period July 1, 2002 (inception of exploration activities) through September 30, 2010, have been included.The results of consolidated operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Foreign Currency Translation Prior to July 1, 2009, the Company’s functional and reporting currency was the Australian dollar and its subsidiary, Golden Bull Resources Corporation’s functional currency was the Canadian dollar. However, as a result of the purchase of the controlling interest in Acadian Mining Corporation in Canada in July 2009, the Company’s fiscal 2010 revenue and expenses were primarily denominated in Canadian dollars (CDN$). ASC Topic 830 “Foreign Currency Matters” states that the functional currency of an entity is the currency of the primary economic environment in which the entity operates. Accordingly the Company determined that from July 1, 2009 the functional and reporting currency of the Company is the Canadian dollar. Assets, liabilities and portions of equity were translated at the rate of exchange at July 1, 2009 and portions of equity were translated at historical exchange rates.Revenue and expenses were translated at actual rates. Translation gains and losses were included as part of accumulated other comprehensive loss. Restatement of comparative numbers was made for the change in functional and reporting currency. The change was adopted prospectively beginning July 1, 2009 in accordance with ASC Topic 830. Restatement of Financial Statements The financial statements for the three months ended September 30, 2009 have been restated to revise the fair value amounts related to the assets and liabilities of Acadian Mining Corporation (Acadian). During the fourth quarter of fiscal 2010, the Company completed the accounting for the acquisition of Acadian and as a result, adjustments were made to the preliminary fair value accounting at the date of acquisition. The preliminary fair value estimates and the final fair value amounts of the assets and liabilities of Acadian at acquisition date are disclosed in note 2. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN CANADIAN DOLLARS. 2 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Balance Sheet September 30, 2010 June 30, 2010 CDN$000’s CDN$000’s (Unaudited) ASSETS Current Assets Cash Receivables 78 Prepaid expenses and deposits Total Current Assets Non Current Assets Cash held for site remediation (note 13) Property, plant and equipment (note 14) Mineral rights (note 12) Total Non Current Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses Note payable (note 4) - Other current liability (note 16) Advances from affiliates (note 4) Total Current Liabilities Non Current Liabilities Accrued site remediation (note 15) Note payable (note 4) - Advances from affiliates (note 4) Deferred tax liability (note 17) Total Non Current Liabilities Total Liabilities Commitments and Contingencies (notes 8 and 16) Stockholders’ Equity: Common Stock: $.0001 par value 400,000,000 shares authorized 24,359,344 and 22,931,764 issued and outstanding 2 2 Additional paid-in-capital Less treasury stock at cost, 250 shares ) ) Accumulated other comprehensive loss ) ) Retained profit (deficit) during exploration stage ) Retained (deficit) prior to exploration activities ) ) Golden River Resources Stockholder’s Equity Non Controlling Interests (note 11) Total Equity Total Liabilities and Equity The accompanying notes are anintegral part of the consolidated financial statements 3 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Operations ThreeMonths Ended September 30, 2010 and 2009 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2010 (Unaudited) Three Months Ended September 30, 2010 CDN$000’s Three Months Ended September 30, 2009 CDN$000’s July 1, 2002 to September 30, 2010 CDN$000’s Revenues $
